Title: To George Washington from Fielding Lewis, 8–9 May 1773
From: Lewis, Fielding
To: Washington, George



Dear Sir
Saturday May 8th or 9th 1773

Buckner was here last Tuesday and promis’d to do the needfull if possible, left the Town on Wednesday and I am this Evening inform’d by Mr Whiting that he would not return, and as I hear’d a Gentleman this day say he was to receive Three hundred pounds from Buckner I conclude you will get no Money, have therefore agreed for your Bills to Mr Charlton at the Currt Exchg. wch is not setled as the drawers expect 30 ⅌Ct & the buyers offer 25 ⅌Ct am now going to get the £300 to send you to the care of your Brother Charles as wrote you by Mr Henderson have paid all demands agst you and have recd & paid as ⅌ Margin, Mr Mongomery will not pay the Balle of Whitings Bond Colo. Banister says he will pay before he leaves Town Warner Lewis have not seen shall go that way John Fry not in Town, Armistead not in Town, Trustees of Bernard More will pay as soon as possible but no money at this time, in short disappointments so general that I never before have seen so little business done nor one Tenth so many disappointmts. I was fearfull from the beginning that Buckner would disappoint as I know Gloster County to be the worst in Virginia to have any Money matters to collect from, I wish You a good Journey, as you pass Prince Town call and see my Son⟨s⟩ who will I am sure have great pleasure in seeing You I am Dr Sir Yr most Affectionate Hume Servt

Fielding Lewis


P.S. Since writing the above Mr Hill informs me that he w⟨ill⟩ be able to pay a farther Sum of money, so that I have retu⟨rn’d⟩ one of your Bills £80.0.0.

